465 N.W.2d 726 (1991)
237 Neb. 231
Kathleen K. LaBENZ, Appellee,
v.
John Edward LaBENZ, Appellant.
No. 90-182.
Supreme Court of Nebraska.
February 15, 1991.
Bradley D. Holtorf, of Sidner, Svoboda, Schilke, Thomsen, Holtorf & Boggy, Fremont, for appellant.
James S. Jansen, of Stave, Coffey, Swenson, Jansen & Schatz, P.C., Omaha, for appellee.
Before HASTINGS, C.J., and BOSLAUGH, WHITE, CAPORALE, SHANAHAN, GRANT and FAHRNBRUCH, JJ.
PER CURIAM.
This is an appeal from the judgment of the district court in a proceeding to dissolve the marriage of appellant husband and appellee wife. The husband appeals, claiming the district court erred in awarding custody of the parties' children to the wife, incorrectly valuing and dividing the marital estate, determining each party's responsibility for the couple's indebtedness, awarding alimony to the wife, and preserving temporary support in favor of the wife.
"In an appeal involving an action for dissolution of marriage, the Supreme Court's review of a trial court's judgment is de novo on the record to determine whether there has been an abuse of discretion by the trial judge, whose judgment will be upheld in the absence of an abuse of discretion. In such de novo review, when the evidence is in conflict, the Supreme Court considers, and may give weight to, the fact that the trial judge heard and observed the witnesses and accepted one version of the facts rather than another."
Huffman v. Huffman, 236 Neb. 101, 104, 459 N.W.2d 215, 219 (1990). Accord, Von Tersch v. Von Tersch, 235 Neb. 263, 455 N.W.2d 130 (1990); Ritter v. Ritter, 234 Neb. 203, 450 N.W.2d 204 (1990).
From our review de novo on the record in these proceedings, we find no abuse of discretion by the district court. We note, however, that the dissolution decree erroneously ordered the wife to pay $1,173 on a nonexistent Visa credit card account. The decree should be modified, and hereby is modified, by striking any reference to the Visa debt and by ordering the wife to pay $1,173 of the parties' Sioux Falls, South Dakota, MasterCard debt.
We decline to award an attorney fee in this appeal.
AFFIRMED AS MODIFIED.